DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 05/19/2022 has been entered. Claims 1, 3, 13 and 15 have been amended. Claims 8-9 and 12 have been cancelled. Claim 21 is new. Claims 1-7, 10-11 and 13-21 remain pending in this application. 

Drawings
The drawings were received on 05/19/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (Pub. No.: US 2002/0150720 A1) in view of Tout et al. (Pub. No.: US 2010/0168654 A1). 
	Regarding claim 13, Howard discloses (fig. 1a-2a, 4, 5a) a wound irrigation system treatment system (wound dressing system 50) comprising:
	A negative pressure wound therapy device comprising an irrigation fluid delivery source (¶ 0069, ln. 1-6) and an excess moisture removal source (vacuum system 64, ¶ 0064);
	A delivery conduit (562) with a proximal end (see portion near hub 568, fig. 1a-1b) and a closed distal end (¶ 0062, ln. 1) separated by a medial portion to define an irrigation fluid flowpath thereby (see fig. 1a-1d), the medial portion defining a plurality of apertures (5622) extending along a length and through a wall thereof (see fig. 5a) such that at least a majority of an irrigation fluid that is introduced from the negative pressure wound therapy device to the proximal end is placed in fluid communication with a wound bed through the medial portion (¶ 0034, ln. 12-20); 
	At least one intraluminal valve placed in fluid communication with the delivery conduit (¶ 0063); and
	A drainage conduit (see conduits connected to vacuum system 64) placed in fluid communication with the excess moisture removal source (see fig. 4, ¶ 0064, ln. 1-3), the drainage conduit defining a proximal end, a distal end and a medial portion to define a fluid removal pathway thereby (see fig. 4), and wherein
	The at least one intraluminal valve defines an internal upstream end of the delivery conduit and an internal downstream end of the delivery conduit (the at least one intraluminal valve is located in the conduit ¶ 0063 and thus defines an upstream end and a downstream end); and 
	The opening of the at least one intraluminal valve is operable to permit the irrigation fluid to pass from the internal upstream end to the internal downstream end (the at least one intraluminal valve is located in the conduit (¶ 0063) and thus allows irrigation fluid to pass form the upstream end to the downstream end).
	Howard fails to disclose the at least one intraluminal valve is mechanically configured to be closed at rest; and the at least one intraluminal valve is additionally mechanically configured to open in response to a predetermined pressure threshold.
	Tout teaches (fig. 1) a wound irrigation system (100) and thus in the same field of endeavor comprising at least one valve (first valve 118) that is mechanically configured to be closed at rest (¶ 0026); and the at least one valve is additionally mechanically configured to open in response to a predetermined pressure threshold (¶ 0005, ln. 6-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intraluminal valve of Howard such that it is mechanically configured to be closed at rest and is additionally configured to open in response to a predetermined pressure threshold, as taught by Tout in order to manage liquid flow (Tout ¶ 0003, ln. 1-9).
	Regarding claim 15, Howard discloses (fig. 1a-2a, 5a) a method of using a wound irrigation system (irrigation system 56 of wound dressing system 50) comprising:
	Configuring tubing to comprise a delivery conduit (562) that defines a proximal end (see portion near hub 568, fig. 1a-1b) and a closed distal end (¶ 0062, ln. 1) separated by a medial portion to define an irrigation fluid flowpath thereby (see fig. 1a-1d), the medial portion defining a plurality of apertures (5622) extending along a length and through a wall thereof (see fig. 5a); 
	At least one intraluminal valve placed in fluid communication with the delivery conduit (¶ 0063), defining an internal upstream end of the delivery conduit and an internal downstream end of the delivery conduit (the at least one intraluminal valve is located in the conduit ¶ 0063 and thus defines an upstream end and a downstream end); and the opening of the at least one intraluminal valve is operable to permit the irrigation fluid to pass from the internal upstream end to the internal downstream end (the at least one intraluminal valve is located in the conduit ¶ 0063 and thus allows irrigation fluid to pass form the upstream end to the downstream end); and
	Arranging the tubing such that upon placement of the tubing in fluid communication with a wound bed of a user, the introduction of irrigation fluid into the proximal end of the delivery conduit causes at least a majority of the irrigation fluid to flow to the wound bed through the medial portion (¶ 0034, ln. 12-20, ¶ 0068, ln. 1-6, ¶ 0069, ln. 1-6). 
	Howard fails to disclose the at least one intraluminal valve is mechanically configured to be closed at rest; and the at least one intraluminal valve is additionally mechanically configured to open in response to a predetermined pressure threshold.
	Tout teaches (fig. 1) a method of using a wound irrigation system (100) and thus in the same field of endeavor comprising at least one valve (first valve 118) that is mechanically configured to be closed at rest (¶ 0026); and the at least one valve is additionally mechanically configured to open in response to a predetermined pressure threshold (¶ 0005, ln. 6-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intraluminal valve of Howard such that it is mechanically configured to be closed at rest and is additionally configured to open in response to a predetermined pressure threshold, as taught by Tout in order to manage liquid flow (Tout ¶ 0003, ln. 1-9).
	Regarding claim 17, Howard discloses (fig. 1a-1d) configuring the delivery conduit to be placeable in fluid communication with a negative pressure wound therapy device that comprises an irrigation fluid delivery source (¶ 0069, ln. 1-6) such that upon fluid connection thereto and operation thereof, the negative pressure wound therapy device and the fluid conduit cooperate to introduce irrigation fluid to the wound bed (¶ 0069, ln. 1-6). 
	Regarding claim 18, Howard discloses (fig. 4) configuring the tubing to comprise a drainage conduit (see conduits connected to vacuum system 64) to be placed in fluid communication with the negative pressure wound therapy device (see vacuum system 64, fig. 4) such that upon fluid connection thereto and operation thereof, the negative pressure wound therapy device and the drainage conduit cooperate to remove excess fluid from the wound bed (see fig. 4, ¶ 0064, ln. 1-3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Tout, as applied to claim 13 above, and further in view of Locke et al. (Pub. No.: US 2021/0060217 A1). 
	Regarding claim 14, Howard in view of Tout fail to teach a moisture monitoring device configured to acquire at least one form of sensory data from the wound bed; and a controller that is signally-coupled to the moisture monitoring device and cooperative with the negative pressure wound therapy device such that upon receipt by the controller of a signal that exceeds a wound irrigation threshold, the wound irrigation treatment system may selectively adjust at least one of (a) an amount of irrigation fluid that is being delivered to the wound bed through the delivery conduit and (b) an amount of excess fluid present within the wound bed.  
	Locke teaches (fig. 1-2) a wound irrigation treatment system (therapy system 100) in the same field of endeavor comprising:
	A moisture monitoring device (sensor 142) configured to acquire at least one form of sensory data from the wound bed (¶ 0052, ln. 1-14); and
	A controller (110) that is signally-coupled to the moisture monitoring device (¶ 0054, ln. 1-7, ¶ 0057, ln. 1-9) and cooperative with the negative pressure wound therapy device such that upon receipt by the controller of a signal that exceeds a wound irrigation threshold, the wound irrigation system may selectively adjust at least one of (a) an amount of irrigation fluid that is being delivered to the wound bed through the delivery conduit (the controller may indicate need for fluid instillation ¶ 0058, ln. 4-11, controller may initiate, adjust or stop fluid instillation ¶ 0059, ln. 1-8, 14-18, 24-7) and (b) an amount of excess fluid present within the wound bed). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound irrigation system of Howard in view of Tout such that it includes a moisture monitoring device configured to acquire at least one form of sensory data from the wound bed; and a controller that is signally-coupled to the moisture monitoring device and cooperative with the negative pressure wound therapy device such that upon receipt by the controller of a signal that exceeds a wound irrigation threshold, the wound irrigation treatment system may selectively adjust at least one of (a) an amount of irrigation fluid that is being delivered to the wound bed through the delivery conduit and (b) an amount of excess fluid present within the wound bed, as taught by Locke, in order to determine the status and healing trend of the wound (Locke ¶ 0057, ln. 9-11) such that action can be taken to address or remedy the status of the wound (Locke ¶ 0058, ln. 3-4). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Tout, as applied to claim 15 above, and further in view of Yen (Pub. No.: US 2018/0256405 A1).
	Regarding claim 16, Howard in view of Tout fail to teach wherein the irrigation fluid is delivered by drip irrigation.  
	Yen teaches (fig. 1) a method of using a wound irrigation system (abstract) and thus in the same field of endeavor, wherein irrigation fluid is delivered by drip irrigation (¶ 0004, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howard in view of Tout such that the irrigation fluid is delivered by drip irrigation, as taught by Yen, as drip irrigation is suitable for delivering irrigants (Yen ¶ 0004, ln. 1-4). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Tout, as applied to claim 15 above, and further in view of Stoecker (Pub. No.: US 2018/0064841 A1).
	Regarding claim 19, Howard discloses (fig. 1a) configuring the tubing to be placeable in fluid communication with a dressing (51) (see fig. 1a, ¶ 0034, ln. 4-12).
	Howard fails to disclose that the dressing is a wet-to-dry dressing. 
	Stoecker teaches method of using a wound irrigation system and thus a wound irrigation system in the same field of endeavor comprising a wet-to-dry dressing (¶ 0065, ln. 8-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dressing of Howard for the wet-to-dry dressing of Stoecker, in order to allow debridement to be carried out (Stoecker ¶ 0065, ln. 8-9). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Tout, as applied to claim 15 above, and further in view of Locke.
	Regarding claim 20, Howard fails to disclose configuring a moisture monitoring device such that upon placement thereof in relation to the wound bed that at least one form of sensory data is acquired therefrom, a signally-coupled wound irrigation treatment system may selectively adjust an amount of irrigation fluid being delivered to the wound bed through the delivery conduit.
	Locke teaches (fig. 1-2) a method of using a wound irrigation treatment system (therapy system 100) in the same field of endeavor comprising:
	Configuring a moisture monitoring device (sensor 142) such that upon placement thereof in relation to the wound bed that at least one form of sensory data is acquired therefrom (¶ 0052, ln. 1-14), a signally-coupled wound irrigation treatment system (controller 110) may selectively adjust an amount of irrigation fluid being delivered to the wound bed through the delivery conduit (the controller may indicate need for fluid instillation ¶ 0058, ln. 4-11, controller may initiate, adjust or stop fluid instillation ¶ 0059, ln. 1-8, 14-18, 24-7) and (b) an amount of excess fluid present within the wound bed). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howard such that it includes configuring a moisture monitoring device such that upon placement thereof in relation to the wound bed that at least one form of sensory data is acquired therefrom, a signally-coupled wound irrigation treatment system may selectively adjust an amount of irrigation fluid being delivered to the wound bed through the delivery conduit, as taught by Locke, in order to determine the status and healing trend of the wound (Locke ¶ 0057, ln. 9-11) such that action can be taken to address or remedy the status of the wound (Locke ¶ 0058, ln. 3-4). 

Allowable Subject Matter
Claims 1-7, 10-11 and 21 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Howard et al. (Pub. No.: US 2002/0150720 A1) which discloses a wound irrigation system comprising a delivery conduit. Howard fails to disclose an upstream valve, an interstitial chamber and a downstream valve. Tout et al. (Pub. No.: US 2010/0168654 A1) discloses a wound irrigation system comprising an upstream valve, an interstitial chamber and a downstream valve. However, Tout fails to disclose that the upstream and downstream valves are configured to be closed at rest. Panotopoulos et al. (Pub. No.: US 2020/0237977 A1) discloses a valve that is configured to open in response to a predetermined pressure threshold, however Panotopoulos fails to disclose that the at least one intraluminal valve comprises an upstream valve, an interstitial chamber and a downstream valve. Accordingly, the prior art of record fails to disclose: at least one intraluminal valve comprising an upstream valve, an interstitial chamber and a downstream valve; the upstream and downstream valves are configured to be closed at rest; and the upstream and downstream valves are mechanically configured to open in response to a predetermined pressure threshold. 
Therefore, claim 1 and it’s dependents, claims 2-7, 10-11 and 21 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s arguments regarding the drawing objections are moot as claims 8 and 9 have been cancelled.
	Applicant’s claim amendments have overcome the claim objection. The objection is therefore withdrawn.
Applicant’s arguments with respect to claims 15-20 have been considered but are moot because the new ground of rejection relies on a different combination of references not previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                    /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781